UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1256


MARGARET QUIGLEY,

                    Plaintiff - Appellant,

             v.

CHRIS BUMBAUGH, Director of Employment and Employee Relations for
Meritus Medical Center; SHERRY MACE, Radiology Supervisor at Meritus
Medical Center; MERITUS HEALTH, a Maryland Healthcare Provider;
MERITUS MEDICAL CENTER, a facility of Meritus Health,

                    Defendants - Appellees,

             and

MERITUS HEALTH, INC., a Maryland Healthcare Management Company;
MERITUS MEDICAL CENTER, INC., a facility of Meritus Medical Center; JEN
DEARING, Ultrasound Lead Technologist at Meritus Medical Center,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:14-cv-02227-CCB)


Submitted: August 15, 2017                                   Decided: August 23, 2017


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Margaret Quigley, Appellant Pro Se. Robert R. Niccolini, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Margaret Quigley appeals the district court’s order concluding, after a bench trial,

that Defendants did not violate the Family and Medical Leave Act. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. Quigley v. Bumbaugh, No. 1:14-cv-02227-CCB (D. Md. Jan. 31,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             AFFIRMED




                                           3